Citation Nr: 0201708	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  01-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a stomach disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a stomach disorder 
in a December 1983 rating decision.  The veteran did not 
initiate an appeal of the denial upon notice of the decision.  

3.  Evidence received since the December 1983 rating decision 
is duplicative or cumulative of evidence previously of 
record, does not bear directly and substantially on the 
matter under consideration, and is not so significant when 
taken in conjunction with previous evidence that it must be 
considered with all the evidence in order to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1983 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  No new and material evidence has been received since the 
December 1983 rating decision to reopen the claim for service 
connection for a stomach disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
November 2000 letter requesting new and material evidence, 
the April 2001 rating decision, and the August 2001 statement 
of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  

The Board observes that the VCAA provides that nothing in it 
requires VA to reopen a claim unless new and material 
evidence is received.  38 U.S.C.A. 
§ 5103A(f).  In addition, the Board notes that the new VA 
regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Thus, the regulations do not apply 
to the veteran's claim, filed in September 2000.  In any 
event, the RO has secured the veteran's VA treatment records.  
He has not authorized VA to obtain any private records.  
There is no indication that a medical examination or opinion 
is needed.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran submitted his initial claim for service 
connection for a stomach disorder in October 1983.  The RO 
denied his claim in a December 1983 rating decision.  
Although provided with notice of the decision, the veteran 
did not initiate an appeal.  Therefore, the RO's decision of 
December 1983 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Some chronic 
diseases are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including peptic ulcers).  

In the December 1983 rating decision, the RO denied service 
connection for a stomach disorder, finding no evidence of 
chronic stomach disorder, to include ulcer, in service or the 
presumptive period.  The evidence of record at that time 
consisted of service medical records.  

Evidence received since the December 1983 rating decision 
consists of copies of service medical records, private 
medical records, the report of the November 1988 VA 
examination and Agent Orange Registry examinations, VA 
medical records dated from April 1995 to October 2000, and 
the veteran's written statements dated in September 2000 and 
September 2001.  

Initially, the Board notes that the copies of service medical 
records are, by definition, not new and material.  The 
private medical records concern a skin disorder, not a 
stomach disorder, and are therefore not material to the issue 
on appeal.  The November 1988 VA examination and Agent Orange 
Registry examinations are similarly not material as the 
reports reveal no complaints or findings related to a stomach 
disorder.  

VA medical records reflect a history of peptic ulcer disease, 
complaints of occasional dyspepsia, and treatment for H. 
pylori gastritis.  However, this evidence is negative for any 
reference to service or opinion relating the gastric 
complaints to service.  Records showing only current 
treatment for gastric complaints do not bear directly and 
substantially upon the specific matter under consideration 
and are not so significant as to require consideration with 
all the evidence of record.  

Finally, in his September 2000 statement, the veteran 
indicated that he had stomach problems in service and that he 
continued to have, and received treatment for, stomach 
problems.  In the September 2001 substantive appeal, he 
stated that he treated himself with over-the-counter 
medications for some years after service.  He could not rest 
many nights due to stomach pain.  He still took stomach 
medication.  The Board finds that these statements are not 
new and material evidence.  As with the medical records, 
statements as to current stomach problems and treatment do 
not bear directly on the issue and are not so significant as 
to require reopening the claim.  In addition, the veteran 
alleged, both specifically and inherently, that he had 
stomach problems in service at the time of his October 1983 
claim.  Therefore, the veteran's current allegations that he 
had stomach problems in service are cumulative of evidence 
previously of record.     

In conclusion, the Board finds that the evidence received 
since the December 1983 rating decision is not new and 
material within the meaning of VA regulation.  38 C.F.R. § 
3.156(a).  Therefore, the claim for service connection for a 
stomach disorder is not reopened.  38 U.S.C.A. § 5108.     
 

	(CONTINUED ON NEXT PAGE)



ORDER

As no new and material evidence has been received, the claim 
for service connection for a stomach disorder is not 
reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

